Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/21/2022 has been entered. Claims 1-12 and 14 are pending. Claims 1 and 12 have been amended. Claim 13 is canceled. No new claim is added.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Neither Lai nor Li alone or cousin, teach or suggest “obtaining, by an end-unit comprising a line of sight tracker, a plurality of datasets; receiving, by the remote computing device, a desired data portion related information, wherein the desired data portion related information comprises a region of interest based on a line of sight tracked by the line of sight tracker.”
In response to the applicant’s argument Lai in teaches [0072] an eye tracking sensor and in [0039] the first device is configured to receive input data (e.g., image data) from one or more sensors. In [0077] processor, eye tracking sensors, or combinations thereof, to monitor or track positions and orientations of eyes of a user. For example, the eye tracking operation can be used to determine a direction that the user is gazing, and in [0089] the eye tracker can determine the eye position or gaze direction by determining a vector between a pupil center of one or more eyes of the user and a corresponding reflection, and in [0097], the processing circuitry can use any combination of sensor data to detect that the user is gazing at the object, such as by assigning a confidence score to each object regarding whether the user is gazing at the object, and determine the confidence score as a weighted average from contributions of the sensor data.
Therefore, Lai clearly teaches that eye tracking sensor which corresponds to line of sight tracker is used to monitor or track positions and orientations of eyes of a user and determine a direction that the user is gazing which corresponds to region of interest.

Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection is provided using a new reference.
In addition, the Lai reference described above teaches the same limitations of claim 12 as well.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20210011288) hereinafter Lai in view of Li et al. (US 20190317952) hereinafter Li.
Regarding claim 1, Lai teaches a method of distributed data detection (i.e. the method includes detecting, by the processor, a feature of the one or more features in the data set, [0010]), the method comprising: obtaining, by an end-unit comprising a line of sight tracker (i.e. an eye tracking sensor, [0072]), a plurality of datasets (i.e. the first device is configured to receive input data (e.g., image data) from one or more sensors, [0039]); streaming, by the end-unit to a remote computing device, at least a part of the obtained datasets (i.e. The first device can generate a reduced data set based on the input data and provide the reduced data set to the second device as an input to the neural network on the second device, [0040]); receiving, by the remote computing device, a desired data portion related information (i.e. the first device outputs any of the one or more identified features of the input data to the second device as the reduced data set, [0123]), wherein the desired data portion related information comprises a region of interest based on a line of sight tracked by the line of sight tracker (i.e. a processor, eye tracking sensors, or combinations thereof, to monitor or track positions and orientations of eyes of a user of the HMD. For example, the eye tracking operation can be used to determine a direction that the user is gazing, [0077] and the eye tracker can determine the eye position 236 or gaze direction by determining a vector between a pupil center of one or more eyes of the user and a corresponding reflection, [0089] and the processing circuitry can use any combination of sensor data to detect that the user is gazing at the object, such as by assigning a confidence score to each object regarding whether the user is gazing at the object, and determine the confidence score as a weighted average from contributions of the sensor data, [0097]); selecting, by the remote computing device, based on at least a part of the obtained datasets and at least one of: the end-unit related information and the desired data portion related information, an operation to be used by the end-unit to detect the desired data portion in at least a part of the obtained datasets (i.e.  a determination of an action or the action to be taken by one of the first device 302a and/or the second device 302b, [0124]) and the neural network of the second device can use the reduced data set and the identified first feature to identify the second feature with sufficient accuracy a and/or sufficiently low error e and provide information associated with the identified second feature to the first device as the output data, [0134]); and detecting, by the end-unit, the desired data portion in at least a part of the obtained datasets using the selected operation (i.e. the first device is configured to perform the action(s) in response to or based on outputs of the neural network of the second device, [0041] and The first device can then use the output data  received from the second device to perform one or more actions associated with the second feature, [0134] the first device 302a is configured to update or provide new imagery using the display 264 in response to in response to any of the features of the reduced data set 310 as identified by neural network 114b of the second device 302b, [0131]).
However, Lai does not explicitly disclose determining, by the end-unit, end-unit related information and sending the end-unit related information to the remote computing device.
However, Li teaches determining, by the end-unit, end-unit related information (i.e. unique identifier may help other nodes and external entities (devices, users, etc.) to identify the node and distinguish it from other nodes is assigned, [0107]) and sending the end-unit related information to the remote computing device (i.e. the node may share its unique identifier with the other nodes, [0107]).
Based on Lai in view of Li it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the system of Lai in order to quickly detect features of dataset of Lai system. 

Regarding claim 2, Lai teaches determining, by the remote computing device, operation parameters for the selected operation based on at least a part of the obtained datasets and at least one of: the end-unit related information and the desired data portion related information (i.e. a determination of an action or the action to be taken by one of the first device 302a and/or the second device 302b, [0124] and the neural network of the second device can use the reduced data set and the identified first feature to identify the second feature with sufficient accuracy a and/or sufficiently low error e and provide information associated with the identified second feature to the first device as the output data, [0134]); and detecting, by the end-unit, the desired data portion in at least a part of the obtained datasets using the selected operation and the determined operation parameters (i.e. the first device is configured to perform the action(s) in response to or based on outputs of the neural network of the second device, [0041] and The first device can then use the output data  received from the second device to perform one or more actions associated with the second feature, [0134]).

Regarding claim 3, Lai teaches selecting the operation by the remote computing device and detecting the desired data portion by the end-unit in real-time based on the same part of the obtained datasets (i.e. the neural network 114a can output the input data 110 associated with the fifth feature to the neural network 114b as the reduced data set 310. The neural network 114b can use the reduced data set 310 to accurately identify the fifth feature and provide the identified fifth feature as output data 112 to the first device, [0129] and the first device 302a is configured to update or provide new imagery using the display 264 in response to in response to any of the features of the reduced data set 310 as identified by neural network 114b of the second device 302b, [0131]).

Regarding claim 4, Lai teaches selecting the operation by the remote computing device based on a streaming history of the obtained datasets from the end-unit to the remote computing device (i.e. the first device 302a outputs any of the one or more identified features of the input data 110 to the second device 302b as the reduced data set. The second device 302b can receive the reduced data set 310 and identify additional features of the person (e.g., facial expression, mood, age, etc.), [0123]).another

Regarding claim 5, Lai teaches selecting the operation by the remote computing device based on at least a part of datasets obtained by one or more additional end-units and based on at least one of: the end-unit related information and the desired data portion related information (i.e. system 300 can include devices 302a . . . n. The first device 302a provides a reduced data set 310a to the second device 302b, the second device 302b provides a reduced data set 310b to a third device 302c, etc. Each of devices 302a . . . n include a corresponding neural network, [0136]).

Regarding claim 6, Lai teaches detecting, by the end-unit, the desired data portion in a first part of the obtained datasets using the selected operation (i.e. The neural network 114a can be implemented to identify one or more features of the input data 110. In some embodiments, the first device 302a uses the one or more identified features of the input data, [0122]); and detecting, by the remote computing device, the desired data portion in a second part of the obtained datasets using the selected operation (i.e. The second device 302b can receive the reduced data set 310 and identify additional features of the person (e.g., facial expression, mood, age, etc.), [0123]).

Regarding claim 7, Lai teaches determining a ratio between the first part and the second part of the obtained datasets being processed by the end-unit and the remote computing device (i.e. the outputs of the neural network 114a and/or the neural network 114b include detection, with a certain accuracy or threshold, of an object in a certain location, detection of eyes in a certain direction, gaze, etc. For example, the output of the neural network 114a and/or the neural network 114b can include any of identification of the object or feature in the input data 110, and/or an accuracy/error score (e.g., accuracy a and/or error e)., [0124]), respectively, based on at least one of: a type of the datasets (i.e. The convolution neural network can be a type of deep, feed-forward artificial neural network configured to analyze visual imagery, audio information, and/or any other type or form of input data, [0048]), a type of the desired data portion to be detected, the end-unit related information, a rate of successful detections of the desired data portions by the end-unit and any combination thereof (i.e. the neural network 114a and/or the neural network 114b can determine with a level of certainty (e.g., with a degree of error e and/or accuracy a) that a certain object or feature is not present in the input data 110, [0124]).

Regarding claim 8, Lai teaches updating the selected operation based on a rate of successful detections of the desired data portion by the end-unit (i.e. the first device 302a is configured to update or provide new imagery using the display 264 in response to any of the features of the input data 110 as identified by the neural network 114a of the first device 302a or in response to any of the features of the reduced data set 310 as identified by neural network 114b of the second device 302b, [0131]).

Regarding claim 9, Lai teaches determining a rate of transmission of the obtained datasets from the end-unit to the remote computing device based on at least one of: a rate of successful detections of the desired data portion by the end-unit, the end-unit related information, the obtained datasets, a desired latency and any combination thereof (i.e. the first device 302a can reduce processing time, and number of transmissions between the first device 302a and the second device 302b, thereby saving energy consumption and bandwidth. Advantageously, this reduces traffic between the first device 302a and the second device 302b, reduces latency associated with transmitting data, and reduces the cost of transferring data between the first device 302a and the second device 302b (e.g., decreases energy consumption), [0128] and this reduces the frequency of data transmission between the first and second devices, reduces the size of data transferred between the first and the second device, and facilitates, [0042]).

Regarding claim 10, Lai teaches applying, by the end-unit or by an external computing device, a predefined dataset size reduction function to at least some of the obtained datasets prior to streaming thereof to the remote computing device, the dataset size reduction is predefined to reduce the size of the datasets as compared to the size thereof prior to the application of the dataset size reduction function (i.e. the reduced data set 310 is smaller in size, compressed, reduced in size, etc., compared to the input data 110. For example, if the input data 110 is image data that is 5 megabytes, the reduced data set 310 may be image data that is 1 megabyte. In some embodiments, the neural network 114a is configured to receive the input data 110 and output the reduced data set 310 that is reduced in size, [0126]).

Regarding claim 11, Lai teaches the predefining the dataset reduction function for the selected operation by: providing a set of dataset size reduction actions (i.e. if the input data is image data having 1200×1200 pixels, the reduced data set may also be image data but having a size of 500×500 pixels, [0040]); providing one or more training datasets (i.e. training a neural network can refer to or include a process of machine learning in which training data sets, [0045]); generating a set of reduced size training datasets by applying at least some of the size reduction actions to at least some of the one or more training datasets (i.e. tuning the neural network 114 can include setting different parameters 128 for each neural network 114, fine-tuning the parameters 128 differently for each neural network 114, or assigning different weights (e.g., hyperparameters, or learning rates), tensor flows, etc. Thus, by setting appropriate parameters 128 for the neural network(s) 114 based on a tuning or training process, [0045]); detecting the desired data portion in at least some of the reduced size training datasets using the selected operation (i.e. The neural network 114 can include one or more hidden layers 118, 119 based on the type of object or information being detected, processed and/or computed, and the type of input data, [0054]); calculating a detection-outcome set of parameters based on the detections thereof (i.e. tuning the neural network 114 can include setting different parameters 128 for each neural network 114, fine-tuning the parameters 128 differently for each neural network 114, or assigning different weights (e.g., hyperparameters, or learning rates), tensor flow, [0045]); and defining the dataset size reduction function for the selected operation based on the detection-outcome set of parameters, the data size reduction function includes at least one of the dataset size reduction actions (i.e. The neural network(s) 114 can be deployed or used to perform data (e.g., image, audio, video) processing, object or feature recognition, recommender functions, data or image classification, data (e.g., image) analysis, etc., such as natural language processing, [0046] and the convolution operation can reduce the number of free parameters, allowing the network to be deeper with fewer parameters. For example, regardless of an input data (e.g., image data) size, tiling regions of size 5×5, each with the same shared weights, may use only 25 learnable parameters, [0051]).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20210011288) hereinafter Lai in view of Lee (US 20200151513) hereinafter Lee.
Regarding claim 12, Lai teaches a method of data preprocessing for detection tasks (i.e. pre-processing input data for any one or more of the neural network, [0058]), the method comprising: obtaining, by an end-unit comprising a line of sight tracker (i.e. an eye tracking sensor, [0072]) a dataset (i.e. the first device is configured to receive input data (e.g., image data) from one or more sensors, [0039]); selecting an operation to be performed on the dataset (i.e. a determination of an action or the action to be taken by one of the first device 302a and/or the second device 302b, [0124]; and providing one or more training datasets (i.e. training a neural network can refer to or include a process of machine learning in which training data sets, [0045]); generating a set of reduced size training datasets by applying at least some of the size reduction actions to at least some of the one or more training datasets (i.e. Tuning the neural network 114 can include setting different parameters 128 for each neural network 114, fine-tuning the parameters 128 differently for each neural network 114, or assigning different weights (e.g., hyperparameters, or learning rates), tensor flows, etc. Thus, by setting appropriate parameters 128 for the neural network(s) 114 based on a tuning or training process, [0045]); receiving a desired data portion related information concerning a desired data portion to be detected in the one or more training datasets (i.e. the first device outputs any of the one or more identified features of the input data to the second device as the reduced data set, [0123]), wherein the desired data portion related information comprises a region of interest based on a line of sight tracked by the line of sight tracker (i.e. a processor, eye tracking sensors, or combinations thereof, to monitor or track positions and orientations of eyes of a user of the HMD. For example, the eye tracking operation can be used to determine a direction that the user is gazing, [0077] and the eye tracker can determine the eye position 236 or gaze direction by determining a vector between a pupil center of one or more eyes of the user and a corresponding reflection, [0089] and the processing circuitry can use any combination of sensor data to detect that the user is gazing at the object, such as by assigning a confidence score to each object regarding whether the user is gazing at the object, and determine the confidence score as a weighted average from contributions of the sensor data, [0097]); detecting the desired data portion in at least some of the reduced size training datasets using an operation (i.e. the first device outputs any of the one or more identified features of the input data to the second device as the reduced data set, [0123]).
However, Lai does not explicitly disclose applying a dataset reduction function to the dataset, the dataset reduction function is predefined for the selected operation and configured to reduce a size of the dataset as compared to the size thereof prior to the application of the dataset size reduction function, wherein predefining the reduction function comprises: providing a set of dataset size reduction actions; calculating a detection-outcome set of parameters based on the detections thereof; and defining the dataset size reduction function for the operation based on the detection- outcome set of parameters, the data size reduction function includes at least one of the dataset size reduction actions.
However, Lee teaches applying a dataset reduction function to the dataset, the dataset reduction function is predefined for the selected operation and configured to reduce a size of the dataset as compared to the size thereof prior to the application of the dataset size reduction function (i.e. method applies size reduction to the acquired ultrasound dataset to generate a update reduced ultrasound dataset of a second size, wherein the first size is greater than the second size, [0037]), wherein predefining the reduction function comprises: providing a set of dataset size reduction actions (i.e. the method further comprises training the neural network with a plurality of acquired ultrasound datasets of a first size and a plurality of size-reduced ultrasound datasets of a second size generated from the acquired ultrasound datasets of the first size, [0046]); calculating a detection-outcome set of parameters based on the detections thereof (i.e. calculating updates to parameters or weights of the neural network according to a difference between the ground truth image and the predicted image, and applying the updates to the weights of the neural network, [0048]); and defining the dataset size reduction function for the operation based on the detection- outcome set of parameters, the data size reduction function includes at least one of the dataset size reduction actions (i.e. training the neural network with the plurality of acquired ultrasound datasets of the first size and the plurality of size-reduced ultrasound datasets of the second size comprises inputting the plurality of size-reduced ultrasound datasets to the neural network to obtain a plurality of augmented ultrasound datasets of the first size, scan converting the acquired ultrasound datasets to generate a plurality of ground truth images, scan converting the plurality of augmented ultrasound datasets to generate a plurality of predicted images, [0046]).
Based on Lai in view of Lee it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lee to the system of Lai in order to acquire higher quality of a dataset of Lai system. 

Regarding claim 14, Lai does not explicitly disclose predefining a dataset size reduction for each of at least some of operations that may be potentially used to detect a desired data portion in the dataset.
However, Lee teaches predefining a dataset size reduction for each of at least some of operations that may be potentially used to detect a desired data portion in the dataset (i.e. train the neural network 400 to generate augmented ultrasound datasets of a desired size from smaller ultrasound datasets, a plurality of ultrasound datasets of the desired size should be obtained. As described further herein with regard to FIG. 5, each ultrasound dataset of this plurality of ultrasound datasets of the desired size may be systematically reduced in size, and the neural network 400 may then be trained using the reduced ultrasound datasets, with the original ultrasound datasets serving as a ground truth, [0034]). the limitations of claim 9 are similar to the limitations of claim 1 above. Therefore, the limitations of claim 14 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/26/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447